Name: Commission Regulation (EEC) No 509/84 of 27 February 1984 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 84 Official Journal of the European Communities No L 58/ 11 COMMISSION REGULATION (EEC) No 509/84 of 27 February 1984 fixing the import levies on compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) (No 2727/75 of 29 October 1975 on the common organiz ­ ation of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1 45 1 /82 (2), and in particular Article 14 (4) thereof, processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regulation (EEC) No 706/76 of 30 March 1976 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories ' (*) ; as last amended by Regulation (EEC) No 279/80 (6) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on the central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas, in accordance with Article 18 ( 1 ) of Regula ­ tion (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff, Having regard to the opinion of the Monetary Committee , Whereas the rules to be applied in calculating the vari ­ able component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as amended by Regulation (EEC) No 2560/77 (4), provides that the incidence on the prime costs of these feedingstuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex hereto . Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; Whereas, in order that account may be taken of the interests of the African , Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products Article 2 This Regulation shall enter into force on 1 March 1984 . (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . H OJ No L 281 , 1 . 11 . 1975, p. 60 . (4) OJ No L 303 , 28 . 11 . 1977 , p. 1 . O OJ No L 85 , 31 . 3 . 1976 , p . 2 . (6) OJ No L 31 , 8 . 2 . 1980 , p . 1 . No L 58/ 12 Official Journal of the European Communities 29 . 2 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX to the Commission Regulation of 27 February 1984 fixing the import levies on compound feeditigstuffs (ECU/ tonne) I Levies CCT heading No Nomenclature in simplified wording Third countries (other than ACP and OCT) ACP and OCT Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 968/68 , containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II, or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04, and subheadings 17.02 A and 21.07 F I) containing starch, glucose or glucose syrup : 23.07 B I a) 1 23.07 B I a) 2 Containing no starch or containing 10 % or less by weight of starch :  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : 21,77 445,92 10,89 435,04 23.07 B I b) 1 23.07 B I b) 2  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 44,93 469,08 34,05 458,20 23.07 B I c) 1 23.07 B I c) 2 Containing more than 30 % by weight of starch :  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 78,97 503,12 68,09 492,24